DETAILED ACTION
Status of Claims
The following is a final office action in response to the amendment filed November 22, 2021.  Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 9, 2021, has been considered by the Examiner.

Response to Arguments
Applicant's prior art arguments have been considered but are moot in view of the new ground(s) of rejection. 

	
	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the 


Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre- AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 recites the limitation “if the battery level exceeds the battery threshold level in the battery check operation, guiding a customer to a sales location for a planned purchase commodity in the store, the planned purchase commodity being listed in planned purchase commodity information stored in the shopping support apparatus”.  
The recited subject matter of claim 16 does not conform to the disclosure in such a manner that one of ordinary skill in the art would recognize as being adequately described as the invention or as subject matter which the Applicant actually had possession of at the time of the invention. Specifically, a review of the disclosure does not reveal the manner in which the level of risk is determined.
For examination purposes, The Examiner is examining claim 16 in conjunction with claim 8, as if it had the same limitations.
Claims 17-20 are dependent, and are therefore rejected for the same rationale.

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 2, 4, 6, 8, 9, 11, 13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hagemann (US 2020/0082457 A1) in view of Katcher (US 2016/0267565 A1).

Regarding claim 1, Hagemann discloses a shopping support apparatus (Hagemann [0030]-[0031] FIG. 1), comprising: 

a storage for storing planned purchase commodity information (Hagemann [0013]-[0014], [0030]-[0031], [0065]-[0067] FIG. 1, 4: disclosing storage for storing; Hagemann [0024]-[0025] A user may install the navigation system based on user specification program as an application on his or her mobile device or tablet; Hagemann [0042] At 204, a user inputs specifications. A user may define one or more shopping lists with items that the user wishes to purchase (i.e., a shopping list), as well as defining a list of ingredients that the user wishes to avoid or to limit the intake of (i.e., a limit list)) and a shopping support program useable at a plurality of different stores, each store having different setting information for the shopping support program (Hagemann [0025] The navigation system based on user specification program may also be accessed by a store desiring to participate in the navigation system based on user specification program. Once a store account within the navigation system based on user specification program is created, information pertaining to location of items within the 

a camera configured to acquire a store entrance code and setting information encoded in the store entrance code for a store (Hagemann [0049] At 206, a user enters a store. As described previously, upon a user's physical entrance into the store, a user may scan a quick response (i.e., QR) code within the store and/or utilize the location services data stored within the user's mobile device or tablet to recognize that the user has entered the store; Hagemann [0050] A QR code may be an image that contains a block of data and may prevent a user from needing to type the user's location manually within the navigation system based on user specification program 110a, 110b. A QR code may contain information, such as a URL or credentials or authorization codes, so that once a user scans the QR code, upon entrance into a store, the user side of the navigation system based on user specification program 110a, 110b (i.e., a client application) can connect to the store side of the navigation system based on user specification program 110a, 110b (i.e., a server application) and the data on the store's server can be accessed by a user. By using a QR code, a user's mobile device or tablet running the navigation system based on user specification program 110a, 110b may ensure that there is proper connectivity to the server which corresponds to the store that the user is present in; Hagemann[0053] When the user enters a store, the user may scan a QR code, or may send location services data stored within the user's mobile device or tablet to the navigation system based on user specification ;

and a processor configured to execute the shopping support program according to the setting information acquired from decoding the store entrance code (Hagemann FIG. 4 [0065]-[0067] disclosing a processor configured to execute; Hagemann [0050] A QR code may contain information, such as a URL or credentials or authorization codes, so that once a user scans the QR code, upon entrance into a store, the user side of the navigation system based on user specification program 110a, 110b (i.e., a client application) can connect to the store side of the navigation system based on user specification program 110a, 110b (i.e., a server application) and the data on the store's server can be accessed by a user. By using a QR code, a user's mobile device or tablet running the navigation system based on user specification program 110a, 110b may ensure that there is proper connectivity to the server which corresponds to the store that the user is present in; Hagemann [0051] For data uploaded by a store to be accessible by a user, there may be both a client component and a server component of the navigation system based on user specification program 110a, 110b. The client component may be an application loaded on a user's device, as described previously, and the server component may be a connection to a store's server. A store participating in the navigation system based on user specification program 110a, 110b may load the food items and inventory currently for sale onto a server which is connected to the navigation system based on user specification program 110a, 110b. The information , wherein the shopping support program is configured to provide a function guiding a customer to a sales location for a planned purchase commodity in the store, the planned purchase commodity being listed in the stored planned purchase commodity information (Hagemann [0052] At 208, a user sends a shopping list and requests match results. Generating food matches between items included on the user's list of inputted specifications and items available for purchase within the store entails utilizing comparison algorithms (e.g., string comparison, among others; Hagemann [0057] At 210, a user receives the match results. A resulting map and list of item locations may be sent to a user of the navigation system based on user specification program 110a, 110b within the program interface; Hagemann [0063] A list of match results 306 is provided to Camila's mobile device within the navigation system based on user specification program 110a, 110b interface. Camila opts to receive a step-by-step navigation guide 308 to assist Camila in locating desired items. Audio and visual assistance projects on and from Camila's mobile device guiding Camila around the store and directly to each desired item [see also Hagemann [0029]]).
Hagemann does not expressly disclose a battery, wherein the setting information includes a battery threshold level, and the shopping support program is further configured to provide a battery check operation comparing a battery level of the battery to the battery threshold level included in the setting information.  Katcher discloses a battery, wherein the setting information includes a battery threshold level, and the shopping support program is further configured to provide a battery check operation comparing a battery level of the battery to the battery threshold level included in the setting information (Katcher: Figure 3, paragraph [0062] - once the processing resource of the product input device 110 determines that the power level of its battery is below a predetermined threshold, the product input device 110 notifies the system 100 that its battery is low (step 330)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Hess to have included a battery, wherein the setting information includes a battery threshold level, and the shopping support program is further configured to provide a battery check operation comparing a battery level of the battery to the battery threshold level included in the setting information, as taught by Katcher because it would alert the user when the battery is running low (Katcher: paragraph [0062]).

Regarding claim 2, Hagemann and Katcher teach or suggest all the limitations of claim 1 as noted above.  Hagemann further discloses wherein the processor is further configured to identify a current location of the shopping support apparatus in the store, and the shopping support program guides to the sales location of the planned purchase commodity based on the current location of the shopping support apparatus (Hagemann [0041] Simultaneously to the user's registration (i.e., account creation) with the navigation system based on user specification program 110a, 

Regarding claim 4, Hagemann and Katcher teach or suggest all the limitations of claim 1 as noted above.  Hagemann further discloses wherein the setting information acquired from decoding the store entrance code includes a parameter for communicating with a server of the store (Hagemann [0049] At 206, a user enters a store. As described previously, upon a user's physical entrance into the store, a user may scan a quick response (i.e., QR) code within the store and/or utilize the location services data stored within the user's mobile device or tablet to recognize that the user has entered the store; Hagemann [0050] A QR code may be an image that contains a block of data and may prevent a user from needing to type the user's location manually within the navigation system based on user specification program 110a, 110b. A QR code may contain information, such as a URL or credentials or authorization codes, so that once a user scans the QR code, upon entrance into a store, the user side of the navigation system based on user specification program 110a, 110b (i.e., a client application) can connect to the store side of the navigation system based on user specification program 110a, 110b (i.e., a server application) and the data on the store's server can be accessed by a user. By using a QR code, a user's mobile device or tablet running the navigation system based on user specification program 110a, 110b may ensure that there is proper connectivity to the server which corresponds to the store that the user is present in; Hagemann [0053] When the user enters a store, the user 110a, 110b may determine what store the user has entered and may access the correct store server).

Regarding claim 6, Hagemann and Katcher teach or suggest all the limitations of claim 1 as noted above.  Hagemann further discloses wherein the store entrance code is a two-dimensional code (Hagemann [0049] At 206, a user enters a store. As described previously, upon a user's physical entrance into the store, a user may scan a quick response (i.e., QR) code within the store [see also Hagemann [0050], [0053]]).


Regarding claims 8 and 16, Hagemann discloses a shopping support system (Hagemann [0013]-[0014], [0030]-[0031], [0065]-[0067] FIG. 1, 4, disclosing system elements and components; Hagemann [0025] A user may install the navigation system based on user specification program as an application on his or her mobile device or tablet) to be provided at a plurality 64(PATENT)Atty. Dkt. No.: TAI/3135USof different stores (Hagemann [0024]-[0025] The navigation system based on user specification program may also be accessed by a store desiring to participate in the navigation system based on user specification program. Once a store account within the navigation system based on user specification program is created, information pertaining to location of items within the store, including but not limited to aisle and/or shelf information, may be inputted by the store, or may be ), the system comprising: 

a store entrance code posted at an entrance of each store in a plurality of different stores, each store entrance code encoding different setting information for the respective store (Hagemann [0049] At 206, a user enters a store. As described previously, upon a user's physical entrance into the store, a user may scan a quick response (i.e., QR) code within the store and/or utilize the location services data stored within the user's mobile device or tablet to recognize that the user has entered the store; Hagemann0050] A QR code may be an image that contains a block of data and may prevent a user from needing to type the user's location manually within the navigation system based on user specification program 110a, 110b. A QR code may contain information, such as a URL or credentials or authorization codes, so that once a user scans the QR code, upon entrance into a store, the user side of the navigation system based on user specification program 110a, 110b (i.e., a client application) can connect to the store side of the navigation system based on user specification program 110a, 110b (i.e., a server application) and the data on the store's server can be accessed by a user. By using a QR code, a user's mobile device or tablet running the navigation system based on user specification program 110a, 110b may ensure that there is ; 

and a shopping support apparatus (Hagemann [0013]-[0014], [0030]-[0031], [0065]-[0067] FIG. 1, 4, disclosing a shopping support apparatus) including: 

a storage storing a shopping support program useable at the plurality of different stores and planned purchase commodity information (Hagemann [0013]-[0014], [0030]-[0031], [0065]-[0067] FIG. 1, 4: disclosing storage for storing; Hagemann [0025] A user may install the navigation system based on user specification program as an application on his or her mobile device or tablet; Hagemann [0025] The navigation system based on user specification program may also be accessed by a store desiring to participate in the navigation system based on user specification program. Once a store account within the navigation system based on user specification program is created, information pertaining to location of items within the store, including but not limited to aisle and/or shelf information, may be inputted by the store, or may be retrieved automatically by the navigation system based on user specification program once connected to the store's inventory database (i.e., database 114) of product ; Hagemann [0049] At 206, a user enters a store. As described previously, upon a user's physical entrance into the store, a user may scan a quick response (i.e., QR) code within the store and/or utilize the location services data stored within the user's mobile device or tablet to recognize that the user has entered the store; Hagemann [0050] A QR code may be an image that contains a block of data and may prevent a user from needing to type the user's location manually within the navigation system based on user specification program 110a, 110b. A QR code may contain information, such as a URL or credentials or authorization codes, so that once a user scans the QR code, upon entrance into a store, the user side of the navigation system based on user specification program 110a, 110b (i.e., a client application) can connect to the store side of the navigation system based on user specification program 110a, 110b (i.e., a server application) and the data on the store's server can be accessed by a user. By using a QR code, a user's mobile device or tablet running the navigation system based on user specification program 110a, 110b may ensure that there is proper connectivity to the server which corresponds to the store that the user is present in [see also Hagemann [0030]-[0031], [0041]]);

a camera configured to acquire the store entrance code and the setting information encoded in the store entrance code (Hagemann [0049] At 206, a user ;

and a processor configured to execute the shopping support program according to the setting information acquired from decoding the store entrance code (Hagemann FIG. 4 [0065]-[0067] disclosing a processor configured to execute; Hagemann [0050] A QR code may be an image that contains a block of data and may prevent a user from needing to type the user's location manually within the navigation system based on user specification program 110a, 110b. A QR code may contain information, such as a URL or credentials or authorization codes, so that once a user scans the QR code, upon entrance into a store, the user side of the navigation system based on user specification program 110a, 110b (i.e., a client application) can connect to the store side of the navigation system based on user specification program 110a, 110b (i.e., a server application) and the data on the store's server can be accessed by a user. By using a QR code, a user's mobile device or tablet running the navigation system based on user specification program 110a, 110b may ensure that there is proper connectivity to the server which corresponds to the store that the user is present in; Hagemann [0051] For data uploaded by a store to be accessible by a user, there may be both a client component and a server component of the navigation system based on user specification program 110a, 110b. The client component may be an application loaded on a user's device, as described previously, and the server component may be a connection to a store's server. A store participating in the navigation system based on user specification program 110a, 110b may load the food items and inventory currently for sale onto a server which is connected to the navigation system based on user specification program 110a, 110b. The information pertaining to the food items and inventory placed on the server by the store may include location information of an item, including the aisle location and shelf location of items located within the store. A user of the navigation system based on user specification program , wherein the shopping support program is configured to provide a function guiding a customer to a sales location for a planned purchase commodity in the store, the planned purchase commodity being listed in the stored planned purchase commodity information (Hagemann [0052] At 208, a user sends a shopping list and requests match results. Generating food matches between items included on the user's list of inputted specifications and items available for purchase within the store entails utilizing comparison algorithms (e.g., string comparison, among others; Hagemann [0053] When the user enters a store, the user may scan a QR code, or may send location services data stored within the user's mobile device or tablet to the navigation system based on user specification program 110a, 110b, as described previously at 206, so that the navigation system based on user specification program 110a, 110b may determine what store the user has entered and may access the correct store server; Hagemann [0057] At 210, a user receives the match results. A resulting map and list of item locations may be sent to a user of the navigation system based on user specification program 110a, 110b within the program interface; Hagemann [0063] A list of match results 306 is provided to Camila's mobile device within the navigation system based on user specification program 110a, 110b interface. Camila opts to receive a step-by-step navigation guide 308 to assist Camila in locating desired items. Audio and visual assistance projects on and from Camila's mobile device guiding Camila around the store and directly to each desired item [see also Hagemann [0029]]).  
a battery, wherein the setting information includes a battery threshold level, and the shopping support program is further configured to provide a battery check operation comparing a battery level of the battery to the battery threshold level included in the setting information.  Katcher discloses a battery, wherein the setting information includes a battery threshold level, and the shopping support program is further configured to provide a battery check operation comparing a battery level of the battery to the battery threshold level included in the setting information (Katcher: Figure 3, paragraph [0062] - once the processing resource of the product input device 110 determines that the power level of its battery is below a predetermined threshold, the product input device 110 notifies the system 100 that its battery is low (step 330)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Hess to have included a battery, wherein the setting information includes a battery threshold level, and the shopping support program is further configured to provide a battery check operation comparing a battery level of the battery to the battery threshold level included in the setting information, as taught by Katcher because it would alert the user when the battery is running low (Katcher: paragraph [0062]).


Regarding claim 9, Hagemann and Katcher teach or suggest all the limitations of claim 8 as noted above.  Hagemann further discloses wherein the processor is further configured to identify a current location of the shopping support apparatus in the store, and the shopping support program guides to the sales location65(PATENT) Atty. Dkt. No.: TAI/3135US of the planned purchase commodity based on the current location of the shopping support apparatus (Hagemann [0041] Simultaneously to the user's registration (i.e., account creation) with the navigation system based on user specification program 110a, 110b, participating stores may create store accounts within the navigation system based on user specification program 110a, 110b wherein an inventory of the store's items and their respective locations within the store (e.g., aisle and shelf information) may be inputted; Hagemann [0051]-[0052] At 208, a user sends a shopping list and requests match results. Generating food matches between items included on the user's list of inputted specifications and items available for purchase within the store entails utilizing comparison algorithms (e.g., string comparison, among others; Hagemann [0057] At 210, a user receives the match results. A resulting map and list of item locations may be sent to a user of the navigation system based on user specification program 110a, 110b within the program interface; Hagemann [0059] If a user is using a mobile device or tablet, then the user may additionally or alternatively, at the option of the user, utilize step-by-step navigation provided within the interface of the navigation system based on user specification program 110a, 110b on the user's mobile device or tablet. The step-by-step navigation may guide the user through the store to the aisle and shelf of each item on the user's purchase list, based on the store's connected server which houses location information, as described previously; Hagemann [0062]-[0063] A list of match results 306 is provided to Camila's mobile device within the navigation system based on user specification program 110a, 110b interface. Camila opts to receive a step-by-step navigation guide 308 to assist Camila in locating desired items. Audio and visual 

Regarding claim 11, Hagemann and Katcher teach or suggest all the limitations of claim 8 as noted above.  Hagemann further discloses wherein the setting information acquired from decoding the store entrance code includes a parameter for communicating with a server of the store (Hagemann [0049] At 206, a user enters a store. As described previously, upon a user's physical entrance into the store, a user may scan a quick response (i.e., QR) code within the store and/or utilize the location services data stored within the user's mobile device or tablet to recognize that the user has entered the store; Hagemann [0050] A QR code may be an image that contains a block of data and may prevent a user from needing to type the user's location manually within the navigation system based on user specification program 110a, 110b. A QR code may contain information, such as a URL or credentials or authorization codes, so that once a user scans the QR code, upon entrance into a store, the user side of the navigation system based on user specification program 110a, 110b (i.e., a client application) can connect to the store side of the navigation system based on user specification program 110a, 110b (i.e., a server application) and the data on the store's server can be accessed by a user. By using a QR code, a user's mobile device or tablet 110a, 110b may determine what store the user has entered and may access the correct store server).

Regarding claim 13, Hagemann and Katcher teach or suggest all the limitations of claim 8 as noted above.   Hagemann further disclose wherein the store entrance codes are each a two-dimensional code (Hagemann [0049] At 206, a user enters a store. As described previously, upon a user's physical entrance into the store, a user may scan a quick response (i.e., QR) code within the store and/or utilize the location services data stored within the user's mobile device or tablet to recognize that the user has entered the store) [see also Hagemann [0050], [0053])

Regarding claim 15, Hagemann and Katcher teach or suggest all the limitations of claim 8 as noted above.  Hagemann further discloses wherein the shopping support apparatus further includes a shopping list generation program configured to generate the planned purchase commodity information (Hagemann [0042] At 204, a user inputs specifications. Within the created user profile, as described previously at 202, a user may define one or more shopping lists with items that the user wishes to 

Regarding claim 17, Hagemann and Katcher teach or suggest all the limitations of claim 16 as noted above.  Hagemann further discloses identifying a current location of the shopping support apparatus in the store, wherein 67(PATENT) Atty. Dkt. No.: TAI/3135USthe shopping support program guides to the sales location of the planned purchase commodity based on the current location of the shopping support apparatus (Hagemann [0041] Simultaneously to the user's registration (i.e., account creation) with the navigation system based on user specification program 110a, 110b, participating stores may create store accounts within the navigation system based on user specification program 110a, 110b wherein an inventory of the store's items and their respective locations within the store (e.g., aisle and shelf information) may be inputted; Hagemann [0051]-[0052] At 208, a user sends a shopping list and requests match results. Generating food matches between items included on the user's list of inputted specifications and items available for purchase within the store entails utilizing comparison algorithms (e.g., string comparison, among others; Hagemann [0057] At 210, a user receives the match results. A resulting map and list of item locations may be sent to a user of the navigation system based on user specification program 110a, 110b within the program interface. A resulting map and list of item locations may additionally or alternatively, at the option of the user, be sent via email. The navigation system based on user specification program 110a, 110b may also provide an optimized route to one or more stores that the user wishes to visit, which may enable the user to purchase the list of desired items in 

Regarding claim 19, Hagemann and Katcher teach or suggest all the limitations of claim 16 as noted above.  Hagemann further discloses wherein the setting information acquired from decoding the store entrance code includes a parameter for communicating with a server of the store (Hagemann [0049] At 206, a user enters a store. As described previously, upon a user's physical entrance into the 110a, 110b may determine what store the user has entered and may access the correct store server).




Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hagemann (US 2020/0082457 A1) in view of Katcher (US 2016/0267565 A1), and further in view of Elliott (US 2010/0262554 A1),

Regarding claim 3, Hagemann and Katcher teach or suggest all the limitations of claim 1 as noted above.  Hagemann further discloses wherein, when the shopping support program is executed according to the setting information acquired from decoding the store entrance code (Hagemann [0049] At 206, a user enters a store. As described previously, upon a user's physical entrance into the store, a user may scan a quick response (i.e., QR) code within the store and/or utilize the location services data stored within the user's mobile device or tablet to recognize that the user has entered the store; Hagemann [0050] A QR code may be an image that contains a block of data and may prevent a user from needing to type the user's location manually within the navigation system based on user specification program 110a, 110b. A QR code may contain information, such as a URL or credentials or authorization codes, so that once a user scans the QR code, upon entrance into a store, the user side of the navigation system based on user specification program 110a, 110b (i.e., a client application) can connect to the store side of the navigation system based on user specification program 110a, 110b (i.e., a server application) and the data on the store's server can be accessed by a user. By using a QR code, a user's mobile device or tablet running the navigation system based on user specification program 110a, 110b may ensure that there is proper connectivity to the server which corresponds to the store that the user is present in; Hagemann [0053] When the user enters a store, the user may scan a QR code, or may send location services data stored within the user's mobile device or 110a, 110b may determine what store the user has entered and may access the correct store server), the shopping support program provides a notification (Hagemann [0052] At 208, a user sends a shopping list and requests match results. Generating food matches between items included on the user's list of inputted specifications and items available for purchase within the store entails utilizing comparison algorithms (e.g., string comparison, among others); Hagemann [0057] At 210, a user receives the match results. A resulting map and list of item locations may be sent to a user of the navigation system based on user specification program 110a, 110b within the program interface; Hagemann [0059] If a user is using a mobile device or tablet, then the user may additionally or alternatively, at the option of the user, utilize step-by-step navigation provided within the interface of the navigation system based on user specification program 110a, 110b on the user's mobile device or tablet. The step-by-step navigation may guide the user through the store to the aisle and shelf of each item on the user's purchase list, based on the store's connected server which houses location information, as described previously [see also Hagemann [0062]-[0063]).

Hagemann discloses notifying users of items identified as available in the store (Hagemann [0045] The resulting list may reflect specifications included in the user's profile, as well as availability of items for within the target store), but does not explicitly 

The combination of Hagemann and Katcher does not disclose provides a notification that a planned purchase commodity is not presently available at the store.  However, Elliot teaches provides a notification that a planned purchase commodity is not presently available at the store (Elliot [0097] By way of example, the program may present one or more displays relating to unavailable products. As mentioned above, upon entering the store, the shopping list may be transmitted to the store's server 704. If any product on the shopping list is for some reason not currently available, in addition to updating the product information for the products on the shopping list as described above, the store's server may send a message about the unavailable product to hand-held device 100. In response to this message, hand-held device 100 may provide a display which allows a user to select from between options for not displaying unavailable products on the shopping list or for making selection(s) of alternate product(s). If the shopper's selections indicate that unavailable products should not be displayed and the shopper makes no alternate product selections, the unavailable products may be automatically added to a subsequent (e.g., next) shopping list for the current store or to a shopping list for a different store).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combination of Hagemann and Katcher, in the apparatus and method for providing a notification that a planned purchase commodity is not presently available at the store, as taught by Elliot since the claimed 

Regarding claim 10, Hagemann and Katcher teach or suggest all the limitations of claim 8 as noted above.  Hagemann further discloses wherein, when the shopping support program is executed according to the setting information acquired from decoding the store entrance code (Hagemann [0049] At 206, a user enters a store. As described previously, upon a user's physical entrance into the store, a user may scan a quick response (i.e., QR) code within the store and/or utilize the location services data stored within the user's mobile device or tablet to recognize that the user has entered the store; Hagemann [0050] A QR code may be an image that contains a block of data and may prevent a user from needing to type the user's location manually within the navigation system based on user specification program 110a, 110b. A QR code may contain information, such as a URL or credentials or authorization codes, so that once a user scans the QR code, upon entrance into a store, the user side of the navigation system based on user specification program 110a, 110b (i.e., a client application) can connect to the store side of the navigation system based on user specification program 110a, 110b (i.e., a server application) and the data on the store's server can be accessed by a user. By using a QR code, a user's mobile device or tablet running the navigation system based on user specification program 110a, 110b may 110a, 110b may determine what store the user has entered and may access the correct store server), the shopping support program provides a notification (Hagemann [0052] At 208, a user sends a shopping list and requests match results. Generating food matches between items included on the user's list of inputted specifications and items available for purchase within the store entails utilizing comparison algorithms (e.g., string comparison, among others); Hagemann [0057] At 210, a user receives the match results. A resulting map and list of item locations may be sent to a user of the navigation system based on user specification program 110a, 110b within the program interface; Hagemann [0059] If a user is using a mobile device or tablet, then the user may additionally or alternatively, at the option of the user, utilize step-by-step navigation provided within the interface of the navigation system based on user specification program 110a, 110b on the user's mobile device or tablet. The step-by-step navigation may guide the user through the store to the aisle and shelf of each item on the user's purchase list, based on the store's connected server which houses location information, as described previously [see also Hagemann [0062]-[0063]).



The combination of Hagemann and Katcher does not disclose provides a notification that a planned purchase commodity is not presently available at the store.  However, Elliot teaches provides a notification that a planned purchase commodity is not presently available at the store (Elliot [0097] By way of example, the program may present one or more displays relating to unavailable products. As mentioned above, upon entering the store, the shopping list may be transmitted to the store's server 704. If any product on the shopping list is for some reason not currently available, in addition to updating the product information for the products on the shopping list as described above, the store's server may send a message about the unavailable product to hand-held device 100. In response to this message, hand-held device 100 may provide a display which allows a user to select from between options for not displaying unavailable products on the shopping list or for making selection(s) of alternate product(s). If the shopper's selections indicate that unavailable products should not be displayed and the shopper makes no alternate product selections, the unavailable products may be automatically added to a subsequent (e.g., next) shopping list for the current store or to a shopping list for a different store).  
.  


Claims 5, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hagemann (US 2020/0082457 A1) in view of Katcher (US 2016/0267565 A1), and further in view of Kieffer et al. (US 2019/0147426 A1). 

Claim 5

Regarding claim 5, Hagemann and Katcher teach or suggest all the limitations of claim 1 as noted above.  Hagemann, as shown above, discloses setting information acquired from the store entrance code for the store (Hagemann [0049] - [0053]), but does not explicitly recite a store exit code or the clearing of setting information after the scanning of the store exit code.
wherein the processor is further configured to clear the setting information … for the store after a store exit code for the store is acquired by the camera.  However, Kieffer teaches wherein the processor is further configured to clear the setting information … for the store after a store exit code for the store is acquired by the camera (Kieffer [0015] In some examples, such as in a checkout lane application, the customer receives a reminder that payment through the merchant-specific mobile application is available, with the application opening to a screen that allows for initiation of the payment process, for example, a screen that allows for scanning of the QR code for payment (as additional verification of the customer's location); Kieffer [0023] The mobile application 114 may use a camera 116 on the mobile device 102 to scan a QR code 118 that in one example may be displayed adjacent to checkout lane 106; Kieffer [0066] Once the transaction processing, such as the payment processing, is complete and/or the mobile device is no longer at the checkout lane (e.g., no longer detected by the beacon), or item pickup is complete, the mobile application unpairs the mobile device from the merchant checkout device).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combination of Hagemann and Katcher, in the apparatus and method wherein the processor is further configured to clear the setting information … for the store after a store exit code for the store is acquired by the camera, as taught by Kieffer since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been 

Regarding claim 12, Hagemann and Katcher teach or suggest all the limitations of claim 8 as noted above.  Hagemann, as shown above, discloses the setting information acquired from the store entrance code for the store (Hagemann [0049] - [0053]), but does not explicitly recite a store exit code or the clearing of setting information after the scanning of the store exit code.  

The combination of Hagemann and Katcher does not disclose wherein the processor is further configured to clear the setting information … for the store after a store exit code for the store is acquired by the camera.  However, Kieffer teaches wherein the processor is further configured to clear the setting information … for the store after a store exit code for the store is acquired by the camera (Kieffer [0015] In some examples, such as in a checkout lane application, the customer receives a reminder that payment through the merchant-specific mobile application is available, with the application opening to a screen that allows for initiation of the payment process, for example, a screen that allows for scanning of the QR code for payment (as additional verification of the customer's location); Kieffer [0023] The mobile application 114 may use a camera 116 on the mobile device 102 to scan a QR code 118 that in one example may be displayed adjacent to checkout lane 106; Kieffer [0066] Once the transaction processing, such as the payment processing, is complete and/or the mobile device is no longer at the checkout lane (e.g., no longer detected by the beacon), or item pickup is complete, the mobile application unpairs the mobile device from the merchant checkout device).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combination of Hagemann and Katcher, in the apparatus and method wherein the processor is further configured to clear the setting information … for the store after a store exit code for the store is acquired by the camera, as taught by Kieffer since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would result in an improved system that would allow for unpairing from a merchant (Kieffer [0066]).

Regarding claim 20, Hagemann and Katcher teach or suggest all the limitations of claim 16 as noted above.  Hagemann, as shown above, discloses setting information acquired from the store entrance code for the store (Hagemann [0049] - [0053]), but does not explicitly recite a store exit code or the clearing of setting information after the scanning of the store exit code.

The combination of Hagemann and Katcher does not disclose wherein the processor is further configured to clear the setting information … for the store after a store exit code for the store is acquired by the camera.  However, Kieffer teaches wherein the processor is further configured to clear the setting information … for the store after a store exit code for the store is acquired by the camera (Kieffer [0015] In some examples, such as in a checkout lane application, the customer receives a reminder that payment through the merchant-specific mobile application is available, with the application opening to a screen that allows for initiation of the payment process, for example, a screen that allows for scanning of the QR code for payment (as additional verification of the customer's location); Kieffer [0023] The mobile application 114 may use a camera 116 on the mobile device 102 to scan a QR code 118 that in one example may be displayed adjacent to checkout lane 106; Kieffer [0066] Once the transaction processing, such as the payment processing, is complete and/or the mobile device is no longer at the checkout lane (e.g., no longer detected by the beacon), or item pickup is complete, the mobile application unpairs the mobile device from the merchant checkout device).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combination of Hagemann and Katcher, in the apparatus and method wherein the processor is further configured to clear the setting information … for the store after a store exit code for the store is acquired by the camera, as taught by Kieffer since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would result in an improved system that would allow for unpairing from a merchant (Kieffer [0066]).
Claims 7, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hagemann (US 2020/0082457 A1) in view of Katcher (US 2016/0267565 A1), and further in view of Smith (U.S. Pub. No. 2013/0254114 A1).

Regarding claim 7, Hagemann and Katcher teach or suggest all the limitations of claim 1 as noted above.  Hagemann discloses the shopping support program (see claim 1 above), but Hagemann does not necessarily discloses that the shopping support program provides mobile settlement. 

The combination of Hagemann and Katcher does not disclose wherein the shopping support program provides mobile settlement.  However, Smith teaches wherein the shopping support program provides mobile settlement (Smith [0038] At 140, the network-based shopping manager interacts with the mobile app to complete the purchase of the items. This can occur at any location within the store and at any time triggered or requested by the consumer via options presented to the consumer from the mobile app; Smith [0041] In yet another case, at 143, the network-based shopping manager permits the consumer complete the purchasing using the mobile app via one or more mechanisms, such as: using a pre-registered and preferred payment method of the consumer, a manually entered payment method provided by the consumer via the mobile app, a gift card payment method, a loyalty points payment method, and/or a third-party payment system (e.g., PayPal.RTM. and the like). It is noted that the consumer can use a single payment method or a combination of payment methods, such as when loyalty point balances or gift card balances are insufficient to pay a complete purchase price for the transaction and multiple payment methods are needed; Smith [0042] At 150, the network-based shopping manager sends a validation code back to the mobile app that serves as automated validation, from the mobile app to validate the purchase was completed for the shopping list of items).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combination of Hagemann and Katcher, in the apparatus and method wherein the shopping support program provides mobile settlement, as taught by Smith since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would result in an improved system that would allow for network-based self-checkout (Smith [0006]-[0007]). 

Regarding claim 14, Hagemann and Katcher teach or suggest all the limitations of claim 8 as noted above.   Hagemann, as shown above, discloses wherein the shopping support program provides mobile [services] (Hagemann [0013]-[0014], [0030]-[0031], [0065]-[0067] FIG. 1, 4, disclosing system elements and components; Hagemann [0025] A user may install the navigation system based on user specification program as an application on his or her mobile device or tablet) for at least some of the plurality of different stores (Hagemann [0024]-[0025] The navigation system 

The combination of Hagemann and Katcher does not disclose mobile settlement.  However, Smith teaches mobile settlement (Smith [0038] At 140, the network-based shopping manager interacts with the mobile app to complete the purchase of the items. This can occur at any location within the store and at any time triggered or requested by the consumer via options presented to the consumer from the mobile app; Smith [0041] In yet another case, at 143, the network-based shopping manager permits the consumer complete the purchasing using the mobile app via one or more mechanisms, such as: using a pre-registered and preferred payment method of the consumer, a manually entered payment method provided by the consumer via the mobile app, a gift card payment method, a loyalty points payment method, and/or a third-party payment system (e.g., PayPal.RTM. and the like). It is noted that the consumer can use a single payment method or a combination of payment methods, such as when loyalty point balances or gift card balances are insufficient to pay a complete purchase price for the transaction and multiple payment methods are needed; Smith [0042] At 150, the network-based shopping manager sends a validation code back to the mobile app that serves as automated validation, from the mobile app to validate the purchase was completed for the shopping list of items).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combination of Hagemann and Katcher, in the apparatus and method for mobile settlement, as taught by Smith since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would result in an improved system that would allow for network-based self-checkout (Smith [0006]-[0007]). 

Regarding claim 18, Hagemann and Katcher teach or suggest all the limitations of claim 16 as noted above.   Hagemann discloses the shopping support program (see claim 1 above), but Hagemann does not necessarily discloses that the shopping support program provides mobile settlement. 

wherein the shopping support program provides mobile settlement.  However, Smith teaches wherein the shopping support program provides mobile settlement (Smith [0038] At 140, the network-based shopping manager interacts with the mobile app to complete the purchase of the items. This can occur at any location within the store and at any time triggered or requested by the consumer via options presented to the consumer from the mobile app; Smith [0041] In yet another case, at 143, the network-based shopping manager permits the consumer complete the purchasing using the mobile app via one or more mechanisms, such as: using a pre-registered and preferred payment method of the consumer, a manually entered payment method provided by the consumer via the mobile app, a gift card payment method, a loyalty points payment method, and/or a third-party payment system (e.g., PayPal.RTM. and the like). It is noted that the consumer can use a single payment method or a combination of payment methods, such as when loyalty point balances or gift card balances are insufficient to pay a complete purchase price for the transaction and multiple payment methods are needed; Smith [0042] At 150, the network-based shopping manager sends a validation code back to the mobile app that serves as automated validation, from the mobile app to validate the purchase was completed for the shopping list of items).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combination of Hagemann and Katcher, in the apparatus and method wherein the shopping support program provides mobile settlement, as taught by Smith since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would result in an improved system that would allow for network-based self-checkout (Smith [0006]-[0007]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625